Appeal from a judgment of the Supreme Court (Harris, J.), rendered May 6, 1991 in Albany County, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
*758Initially, we note that defendant waived his right to appeal the conviction as part of his guilty plea. In any event, a review of the plea minutes reveals that the plea allocution was sufficient and that defendant’s plea was knowingly, intelligently and voluntarily made.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.